Citation Nr: 0922703	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  05-10 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to November 12, 2003 
for the award of a 
40 percent disability rating for service-connected diabetes 
mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from October 1967 to March 1969.

Service connection for diabetes mellitus was awarded in a 
September 2001 rating decision; a 20 percent disability 
rating was assigned effective July 9, 2001.  A subsequent 
January 2002 rating decision adjusted the effective date for 
the award of service connection and the assignment of a 20 
percent rating for diabetes mellitus to February 12, 2001.  
Additional procedural history pertinent to the issue will be 
set out where appropriate below.

In November 2003, the Veteran filed a claim of entitlement to 
an increased disability rating for his service-connected 
diabetes mellitus.  This case comes before the Board of 
Veterans' Appeals (the Board) on appeal of an April 2004 
rating decision of the Department of Veterans Affairs 
Regional Office in Indianapolis, Indiana (the RO), which 
increased the disability rating for the Veteran's service-
connected diabetes mellitus to 40 percent, effective from 
November 19, 2003.  
The Veteran perfected an appeal as to the effective date 
assigned.

This issue was previously before the Board in September 2008, 
when it was remanded for additional development.  The case 
has been returned to the Board.

Issue not on appeal

One issue previously on appeal, entitlement to service 
connection for a visual condition secondary to service-
connected diabetes mellitus, was granted in a November 2004 
rating decision.  The Veteran has not, to the Board's 
knowledge, expressed dissatisfaction with that decision.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].

FINDINGS OF FACT

1.  In an unappealed January 2002 rating decision, the RO 
awarded an effective date of February 21, 2001 for the grant 
of service connection for diabetes mellitus associated with 
herbicide exposure.

2.  A claim for an increased disability rating for the 
service-connected diabetes mellitus was received on January 
14, 2002.  

3.  As of March 12, 2002, it was factually ascertainable that 
the Veteran's diabetes mellitus required insulin, restricted 
diet, and regulation of activities.


CONCLUSION OF LAW

The requirements for an effective date of March 12, 2002 for 
the assignment of a 40 percent disability rating for service-
connected diabetes mellitus have been met.  
38 U.S.C.A. §5110 (West 2002); 38 C.F.R. § 3.400 (o) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an earlier effective date for the 
assignment of a 40 percent rating for diabetes mellitus.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded the 
claim in September 2008.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to provide proper 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA).  The AOJ was then to readjudicate the claim.  

In October 2008, the RO Remand & Rating Development Team in 
Huntington, West Virginia provided appropriate VCAA notice to 
the Veteran.  This will be discussed in greater detail 
immediately below.  The claim was subsequently readjudicated 
in a March 2009 supplemental statement of the case (SSOC).

Thus, the Board's remand instructions have been complied 
with.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].   

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in a letter from 
Huntington RO Remand & Rating Development Team dated October 
29, 2008, which advised the Veteran of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
in the letter that VA would obtain all evidence kept by the 
VA and any other Federal agency, including VA facilities and 
service medical records.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records that the he identified.  Included 
with the letter were copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, so that VA 
could obtain these records on his behalf.  The letter also 
informed the Veteran that for records he wished for VA to 
obtain on his behalf he must provide enough information about 
the records so that VA can request them from the person or 
agency that has them.  As detailed in the Dingess discussion 
below, the Veteran was notified of the evidentiary 
requirements for his earlier effective date claim.

In the October 2008 letter, the Veteran was specifically 
notified to describe or submit any additional evidence which 
he thought would support his claim, in compliance with the 
"give us everything you've got" requirement contained in 
38 C.F.R. § 3.159 (b).  See the October 29, 2008 letter at 
page 2.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  However, with respect to this 
claim for an earlier effective date, Dingess has already been 
satisfied, as the claim itself concerns element (5).  
Moreover, the Veteran was provided specific Dingess notice as 
to element (5) in the above-referenced October 2008 letter.  
Specifically, the letter instructed the veteran that two 
factors were relevant in determining effective dates of 
increased rating claims: when the claim was received; and 
when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve.  

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Crucially, the 
Veteran was provided with VCAA notice through the October 
2008 letter and his claim was readjudicated in the March 2009 
SSOC, after he was provided with the opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the Veteran in 
proceeding to consider his claim on the merits.  The Veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice.

In any event, as will be explained below, the facts in this 
case are not in dispute.  
It is clear that no additional development would add anything 
to the record in this earlier effective date claim.  Because 
there is no indication that there exists any evidence which 
could be obtained which would have an effect on the outcome 
of this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

As was alluded to above, the outcome of this earlier 
effective date claim rests with evidence which is already in 
the claims folder and has been for many years.  No amount of 
additional development would add to the evidentiary record.  
In any event, the Veteran has been accorded ample opportunity 
to submit evidence in support of his claim and has indicated 
that no further pertinent evidence exists.  
See the Veteran's March 16, 2009 SSOC notice response.

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2008).  The Veteran declined the option of appearing 
at a personal hearing.

In short, the Board believes that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

Relevant law and regulations

Effective dates 

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. 
§ 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper 
v. Brown, 10 Vet. App. 125 (1997).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  
See Harper v. Brown, 10 Vet. App 125, 126 (1997).  Thus, 
three possible dates may be assigned depending on the facts 
of the case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

See Harper, 10 Vet. App at 126.  

Thus, determining an appropriate effective date for an 
increased rating involves an analysis of the evidence to 
determine (1) when a claim for an increased rating was 
received and (2) when the increase in disability actually 
occurred.  See 38 C.F.R. 
§§ 3.155, 3.400(o)(2).

Claims for VA benefits

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2008).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 
See 38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) 
(2008).  
Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.

The date of VA outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when the report of 
such treatment or examination relates to a disability for 
which increased compensation is sought.  38 C.F.R. § 
3.157(b)(1) (2008).

Diagnostic criteria

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating, while diabetes mellitus requiring insulin and 
restricted diet, or use of an oral hypoglycemic agent and a 
restricted diet, is assigned a 20 percent disability rating.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).

These criteria are conjunctive; all three elements must be 
met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) 
[use of the conjunctive "and" in a statutory provision meant 
that all of the conditions listed in the provision must be 
met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only 
one disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].

Factual background

The Veteran filed a claim of entitlement to service 
connection for diabetes mellitus on February 12, 2001.  
Service connection for diabetes mellitus was granted in a 
September 2001 rating decision; a 20 percent disability 
rating was assigned, effective July 9, 2001.  In January 
2002, the RO issued a rating decision which adjusted the 
Veteran's effective date to the date of his original claim, 
February 21, 2001, pursuant to the decision in Nehmer v. 
United States Veterans' Administration, 284 F.3d 1158 (9th 
Cir. 2002).  

In a statement received on November 19, 2003, the Veteran 
requested a 40 percent rating for his service-connected 
diabetes mellitus.  In an April 2004 rating decision, the RO 
assigned a 40 percent rating effective November 19, 2003, the 
date of his claim.  This appeal followed.  

Analysis

The Veteran argues that the assignment of the 40 percent 
disability rating for his diabetes mellitus should date back 
to his original claim in February 2001.  
See, e.g., the May 2004 notice of disagreement.

As was described above, in determining an appropriate 
effective date for an increased rating, the Board must first 
identify the date of filing of the increased rating claim.  
The Board then determines when it was "factually 
ascertainable" that an increase in disability occurred.  
Such date may be before or after the date the claim was 
filed, but may be no more than one year prior to the date of 
claim.  
See 38 C.F.R. § 3.400(o) (2008).

Date of claim

As has been discussed in the factual background above, the 
effective date of the award of service connection for 
diabetes mellitus was adjusted to February 21, 2001 in a 
January 2002 rating decision.  The record shows that the 
Veteran was properly advised of that decision and of his 
appellate rights.  The Veteran did not appeal the January 
2002 decision.  Thus, the RO's decision is final as to 
establishing February 21, 2001 as the date of service 
connection for diabetes mellitus.  

As for when the Veteran filed his claim for an increased 
rating, the applicable statutory and regulatory provisions 
require that VA look to all communications from a claimant 
which may be interpreted as applications or claims, formal 
and informal, for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.1(p), 3.400(o)(2), 
3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).

A review of the record reveals that there are numerous 
communications from the Veteran to VA which can be 
interpreted as a claim for an increased rating for diabetes 
mellitus subsequent to February 21, 2001 (the effective date 
of service connection) and prior to the November 19, 2003 
claim for an increased rating cited by the RO.  The earliest 
of said communications was received on January 14, 2002, in 
which the Veteran states "My diabetes has gotten 
progressively worse since I first applied in February of 
2001. . . . I am applying for a 40 percent disability at this 
time."  

There are no earlier increased rating claims in the record.  
Accordingly, the date of the increased rating claim is 
January 14, 2002.

"Factually ascertainable"

The Board's inquiry now shifts to the date entitlement to an 
increased rating arose, that is when it was factually 
ascertainable that an increase in disability occurred.  The 
time frame in question usually starts a year before the 
January 14, 2002 claim, i.e., on January 14, 2001.  However, 
as described above the date of service connection for 
diabetes mellitus has been established as February 21, 2001 
in a final rating decision.  Therefore, the appropriate 
period for consideration of the effective date for the 40 
percent rating is from February 21, 2001, the date of service 
connection, to November 19, 2003, the current effective date. 

It appears to be undisputed that at all times since the date 
of the award of service connection in February 2001, the 
Veteran's diabetes mellitus was manifested by use of insulin 
and a restricted diet.  Accordingly, the Board's focus will 
be on when the medical evidence indicates the Veteran's 
activities were regulated on physicians' orders due to 
diabetes mellitus, the third requirement for a 40 percent 
rating.  
Regulation of activities is defined as "avoidance of 
strenuous occupational and recreational activities".  See 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2008); 
see also Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  

The medical evidence shows that medically-indicated 
regulation of activities due to diabetes mellitus consistent 
with the assignment of a 40 percent rating under Diagnostic 
Code 7913 was first identified on March 12, 2002.  On that 
date, a statement from Dr. S.S. specifically noted that the 
Veteran "appears to have diabetes related peripheral 
neuropathy.  This has caused limitation in functional 
activities.  [The Veteran] is presently working 8 hours as 
per him.  He should be allowed to take rest and time off his 
legs at least 10 to 15 minutes after working 1 to 1 1/2 
hours.  We have discussed that he should avoid prolonged 
standing considering his peripheral neuropathy."  These 
physician-prescribed restrictions, which essentially instruct 
him to avoid strenuous occupational activities due to 
peripheral neuropathy associated with his service-connected 
diabetes mellitus, are consistent with a 40 percent rating 
under Diagnostic Code 7913.  

There are is no competent medical evidence of record 
indicating physician-prescribed regulation of activities 
prior to March 12, 2002.  The Veteran points to a December 
28, 2001 treatment record [as well as subsequent records 
which reference the December 28, 2001 treatment record] from 
Dr. S.S. as supportive of his claim.  See the Veteran's 
November 11, 2008 statement and attachments.  The record in 
question notes the Veteran's recent complaints of tingling in 
the lower extremities; however, Dr. S.S. made no statement 
that the Veteran's symptoms required regulation of 
occupational activities until the March 12, 2002 statement.  

Accordingly, the date it was factually ascertainable that an 
increase in disability occurred is March 12, 2002.  

In summary, based on the evidence of record, the Board finds 
that an earlier effective date of March 12, 2002 is warranted 
for the award of a 40 percent rating for service-connected 
diabetes mellitus.  38 C.F.R. § 3.400(o)(1) (2008).  
The benefit sought on appeal is accordingly granted to that 
extent.

Additional comment

To some extent, the Veteran appears to be raising an argument 
couched in equity, in that he contends that his diabetes 
mellitus was worse prior to the filing of his claim and that 
he should be compensated therefore.  See, e.g., the Veteran's 
November 11, 2008 statement.  Setting aside the fact that the 
medical evidence does not indicate a worsening of the 
disability until March 12, 2002, the Board is bound by the 
law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As 
has been described in detail above, the Board has decided 
this case based on its application of this law to the 
pertinent facts.


ORDER

Entitlement to an effective date prior of March 12, 2002 for 
the assignment of a 40 percent disability rating for service-
connected diabetes mellitus is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


